37 So.3d 912 (2010)
John M. KROTT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3422.
District Court of Appeal of Florida, Fourth District.
June 2, 2010.
Rehearing Denied July 16, 2010.
Carey Haughwout, Public Defender, and Dea Abramschmitt, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Diane F. Medley, Assistant *913 Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Conde v. State, 860 So.2d 930 (Fla.2003); Consalvo v. State, 697 So.2d 805 (Fla.1996); Long v. State, 610 So.2d 1276 (Fla.1992).
GROSS, C.J., STEVENSON and CIKLIN, JJ., concur.